Citation Nr: 0414722	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip injury.

2.  Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from March 1953 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   


REMAND

The Board notes that medical evidence was submitted on the 
veteran's behalf in March 2003.  This was after the RO issued 
the SOC and the veteran's appeal was certified to the Board.  
Given a recent decision of the United States Court of Appeals 
for the Federal Circuit, this case must be remanded in order 
to afford the RO the opportunity to consider the additional 
evidence submitted by the veteran and readjudicate the claim 
on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  Thus, given that 
the RO has not had an opportunity to consider this additional 
evidence, a remand is required.  

Additionally, the record contains records from the Social 
Security Administration (SSA).  A February 1987 
Administrative Law Judge decision denying the veteran 
disability benefits.  However, the record also contains a 
March 1989 SSA Award Certificate stating that the veteran was 
entitled to monthly disability benefits beginning in February 
1989.  This letter stated that it was determined that his 
period of disability began September 1, 1988, and that this 
was the date all the facts in his claim showed his condition 
first prevented him from doing substantial gainful work.  
However, it is not clear from the award letter for what 
disability benefits were granted.  Furthermore, the record 
does not appear to contain the evidence relied upon in 
rendering this determination.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include requesting that the veteran 
submit to VA any evidence or information 
in his possession pertinent to his claims 
on appeal.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the 
Mountain Home VA Medical Center provide 
all treatment records pertinent to the 
veteran's claims on appeal not already 
associated with the claims folder.  
Thereafter, any such records should be 
associated with the veteran's claims 
folder.     
    
3.  The RO should obtain from the Social 
Security Administration all records used 
in their decision to award the veteran 
disability benefits.  Thereafter, the 
records should be associated with the 
claims folder.  

4.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic/neurologic exam in 
order to ascertain the nature of any low 
back/right hip disability present and its 
etiology.  All indicated tests and x-ray 
studies should be accomplished.  The 
examiner should render an opinion for the 
record as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current low back 
disability found was initially manifested 
in service (see reports of treatment for 
back during service) or was otherwise 
related to such service.  The claims 
folder must be made available to the 
examiner for his review of the case.  

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the recently 
submitted evidence from the Mountain Home 
VA Medical Center and the Veterans Claims 
Assistance Act of 2000.  An appropriate 
period of time should be allowed for 
response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




